DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 1-14 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 10-14, drawn to a method for detecting resistant cancer, in the reply filed on 21 December 2021 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.
Claims 1-6 and 10-14 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 August 2018, 08 November 2018, and 07 February 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that the pages of the IDS of 28 August 2018 have been crossed out because the IDS of 08 November 2018 is duplicative and replaces the IDS of 28 August 2018. 
Drawings
1.	The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figures 2-1 and 2-2 of the instant application, for example, should be renumbered as Figures 2A and 2B, respectively.  Likewise, Figures 3-1 and 3-2 should be renumbered as Figures 3A and 3B; Figures 7-1 through 7-4 should be renumbered as Figures 7A-7D; and Figures 8-1 and 8-2 should be renumbered as Figures 8A and 8B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 1-5, 10, 12, and 13 are objected to because of the following informalities:  
2a.	Claims 2-5, 10, 12, and 13 recite the acronym “GDF15” without first defining what it represents in the independent claims.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim (claims 2 and 3).
2b.	In claim 1, line 2, it is suggested to remove the word “the” after “measuring” (because it is the first time the protein is being recited).
2c.	In claim 2, line 2, it is suggested to remove the word “the” after “measuring” and change “level” to plural, “levels”.
2c.	In claim 3, line 2, it is suggested to amend lines 2-3 to the following: “…measuring the total of 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	The term “recognizes” in claims 5, 10, and 13 is a relative term which renders the claims indefinite. The term “recognizes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what particular function is encompassed by the term “recognizes”.  For example, does this term mean that the recited antibody binds GDF15 propeptide?  Or, antagonizes/inhibits GDF15 propeptide? Or, possibly agonizes GDF15 propeptide?  Or, identifies GDF15 propeptide?  (It is noted that this issue could be overcome by amending the claims to recite, for example, “binds GDF15 propeptide”.)


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2, 3, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 2 is directed to a method for detecting castration-resistant prostate cancer, which comprises measuring the GDF15 propeptide fragment level in a sample.  Claim 3 recites a method for detecting castration-resistant prostate cancer, which comprises measuring the total of the intact GDF15 propeptide level and the GDF15 propeptide fragment level in a sample.  
	The specification of the instant application teaches that the GDF15 propeptide measured includes intact GDF15 propeptide, which has the amino acid sequence from the leucine of the 30th residue to the 194th residue in the GDF15 amino acid sequence of SEQ ID NO: 2, or contains an amino acid sequence having an identity of not less than 80% to this sequence (page 10; lines 13-21; page 12, lines 14-18; Figure 1).  The specification continues to disclose that there are two forms of GDF15 propeptide fragment that may be present (page 10, lines 24-25).  The specification teaches that one is a C-terminal side fragment of GDF15 propeptide formed by processing the N-terminal side of the lysine of the 58th residue of SEQ ID NO: 2, and thus, includes a sequence from the lysine of the 58th residue to at least the aspartic acid of the 167th residue in SEQ ID NO: 2 (“dNT57-GDPP”; page 10, line 26 through page 11, lines 1-6; page 33, lines 1-17).  The specification also indicates that the other fragment is a C-terminal side fragment of GDF15 propeptide formed by processing in the N-terminal side of the glutamic acid of the 74th residue of SEQ ID NO: 2, and thus, includes a sequence from the glutamic acid of the 74th residue to at least the aspartic acid of the 167th residue in SEQ ID NO: 2 (“dNT73-GDPP”; page 11, lines 7-13; page 33, lines 1-17).  The specification teaches that “the GDF15 propeptide fragment includes dNT57-GDPP, dNT73-GDPP, and/or other peptide fragment” (page 12, lines 19-20; page 18, lines 20-21).
	Therefore, in view of the teachings of the instant specification, the phrase “GDF15 propeptide fragment” is broadly interpreted by the Examiner as reading upon any fragment of the GDF15 propeptide (amino acids 30-194 of SEQ ID NO: 2).  However, the specification does not teach any fragments of GDF15 propeptide other than (i) a fragment consisting of amino acids 58-167 of SEQ ID NO: 2 and (ii) a fragment consisting of amino acids 74-167 of SEQ ID NO: 2.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factor present in the method claims is a structural characteristic a GDF15 propeptide fragment.  There is no identification of any particular sequence or structure of the GDF15 propeptide fragment that must be conserved. Thus, the method claims are drawn to a genus of GDF15 propeptide fragments. 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of GDF15 propeptide fragments and the function of detection of castration-resistant prostate cancer. In other words, the specification does not teach the structure which results in a GDF15 propeptide fragment with the claimed required characteristics. For example, the description two GDF15 propeptide fragments (“dNT57-GDPP”, amino acids 58-167 of SEQ ID NO: 2 and “dNT73-GDPP”, amino acids 74-167 of SEQ ID NO: 2) of the instant application are not adequate written description of an entire genus of GDF15 propeptide fragments that detect castration-resistant prostate cancer.  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997); AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 1780, 1790 (Fed. Cir. 2014)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the GDF15 propeptide fragments of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific fragments are required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
 One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only methods of measuring GDF15 propeptide fragments consisting of amino acids 58-167 of SEQ ID NO: 2 and amino acids 74-167 of SEQ ID NO: 2, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).


5.	Claims 2, 3, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting castration-resistant prostate cancer, comprising measuring GDF15 propeptide fragment levels in a sample, wherein said GDF15 propeptide fragment consists of amino acids 58-167 of SEQ ID NO: 2 or amino acids 74-167 of SEQ ID NO: 2, does not reasonably provide enablement for a method of detecting castration-resistant prostate cancer, which comprises measuring the GDF15 propeptide fragment level in a sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 2 is directed to a method for detecting castration-resistant prostate cancer, which comprises measuring the GDF15 propeptide fragment level in a sample.  Claim 3 recites a method for detecting castration-resistant prostate cancer, which comprises measuring the total of the intact GDF15 propeptide level and the GDF15 propeptide fragment level in a sample.  
	The specification of the instant application teaches that the GDF15 propeptide measured includes intact GDF15 propeptide, which has the amino acid sequence from the leucine of the 30th residue to the 194th residue in the GDF15 amino acid sequence of SEQ ID NO: 2, or contains an amino acid sequence having an identity of not less than 80% to this sequence (page 10; lines 13-21; page 12, lines 14-18; Figure 1).  The specification continues to disclose that there are two forms of GDF15 propeptide fragment that may be present (page 10, lines 24-25).  The specification teaches that one is a C-terminal side fragment of GDF15 propeptide formed by processing the N-terminal side of the lysine of the 58th residue of SEQ ID NO: 2, and thus, includes a sequence from the lysine of the 58th residue to at least the aspartic acid of the 167th residue in SEQ ID NO: 2 (“dNT57-GDPP”; page 10, line 26 through page 11, lines 1-6; page 33, lines 1-17).  The specification also indicates that the other fragment is a C-terminal side fragment of GDF15 propeptide formed by processing in the N-terminal side of the glutamic acid of the 74th residue of SEQ ID NO: 2, and thus, includes a sequence from the glutamic acid of the 74th residue to at least the aspartic acid of the 167th residue in SEQ ID NO: 2 (“dNT73-GDPP”; page 11, lines 7-13; page 33, lines 1-17).  The specification teaches that “the GDF15 propeptide fragment includes dNT57-GDPP, dNT73-GDPP, and/or other peptide fragment” (page 12, lines 19-20; page 18, lines 20-21).  Example 10 of the specification discloses the measurement of intact GDF15 propeptide and GDF15 propeptide fragments dNT57-GDPP and dNT73-GDPP in castration-resistant prostate cancer serum and plasma samples (pages 37-46; Figures 7-2, 7-3, 8-1).
Therefore, in view of the teachings of the instant specification, the phrase “GDF15 propeptide fragment” is broadly interpreted by the Examiner as reading upon any fragment of the GDF15 propeptide (amino acids 30-194 of SEQ ID NO: 2).  However, the specification does not teach any fragments of GDF15 propeptide other than (i) a fragment consisting of amino acids 58-167 of SEQ ID NO: 2 and (ii) a fragment consisting of amino acids 74-167 of SEQ ID NO: 2.  The instant specification is also silent regarding a nexus or association between GDF15 propeptide fragments (other than a fragment consisting of amino acids 58-167 of SEQ ID NO: 2 and a fragment consisting of amino acids 74-167 of SEQ ID NO: 2) and detection of castration-resistant prostate cancer.  There are no methods or working examples in the specification that indicate all possible fragments of GDF15 propeptide can be utilized for detection of castration-resistant prostate cancer.  A large quantity of experimentation would be required of the skilled artisan to identify fragments of GDF15 propeptide in samples and determine if such are associated with castration-resistant prostate cancer. Such experimentation is considered undue. In the chemical arts, the guidance and ease in carrying out an assay to achieve the claimed objectives may be an issue to be considered in determining the quantity of experimentation needed. For example, if a very difficult and time-consuming assay is needed to identify a compound within the scope of a claim, then this great quantity of experimentation should be considered in the overall analysis (see MPEP §2164.06).  Additionally, as was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). 
Due to the large quantity of experimentation necessary to identify all possible fragments of GDF15 propeptide (other than a fragment consisting of amino acids 58-167 of SEQ ID NO: 2 and a fragment consisting of amino acids 74-167 of SEQ ID NO: 2) and screen such for an association with castration-resistant prostate cancer; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.



Conclusion
Claims 2, 3, 5, 10, 11, 13, and 14 are rejected.  Claims 1, 4, and 12 are objected.  Claim 6 is allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corre et al.  Stem Cells Translat Med 2: 946-952, 2013 (review of GDF15)

Costa et al. Clin Cancer Res 16(23): 5842-5851, 2010 (GDF15 present in urine)

Li et al.  In: Preedy V., Patel V. (eds) Biomarkers in Cancer. Springer, Dordrecht. https://doi.org/10.1007/978-94-007-7744-6_13-1, 2014 (review of biomarkers for men with castration-resistant protein cancer (including secreted MIC-1/GDF15) (pages 16, 19))

Maetzler et al.  PLoS One 11(3): e0149349, 2016 (GDF15 present in cerebrospinal fluid)

Mahon et al.  Brit J Cancer 112: 1340-1348, 2015 (correlation of secreted GDF15/MIC1 with docetaxel resistant castration-resistant prostate cancer (abstract; page 1343, column 2; page 1345, bottom of column 2)

Mimeault et al.  Brit J Cancer 108: 1079-1091, 2013 (correlation of secreted GDF15/MIC1 with aggressive and chemoresistant phenotypes of prostate cancer cells)


Uemora et al.  J Clin Oncol 35(6) Supplement: page 247, 20 February 2017 (4 common inventors; teach that the serum level of propeptide GDF15 and GDDP-1 (one of the GDF15 fragments) is higher in castration-resistant prostate cancer (results section))



Anti-GDF15 propeptide antibodies
Urakawa et al.  Lab Invest 95: 491-503, 2015 (teach anti-GDF15 antibody, HPA011191 (page 492, column 2, 2nd full paragraph)

Anti-GDF15 antibody product datasheet from Sigma-Aldrich. "HPA011191"; www.sigmaaldrich.com/US/en/product/sigma/hpa011191; downloaded 18 May 2022 (page 3 of the datasheet teaches that the antigen sequence is amino acids 30-169 of instant SEQ ID NO: 2; part of GDF15 propeptide))

Wischhusen et al. US 2015/0239968 (page 14, [0165])
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
18 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647